—Appeal by the defendant from a judgment of the County Court, Nassau County (LaPera, J.), rendered July 20, 1999, convicting him of robbery *592in the first degree, burglary in the first degree, and criminal use of a firearm in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
By waiving his right to appeal, the defendant is foreclosed from claiming that his sentence is excessive (see, People v Moissett, 76 NY2d 909; People v Seaberg, 74 NY2d 1; see also, People v Burk, 181 AD2d 74, 81-82).
Since the defendant failed to move to withdraw his plea of guilty, his challenge to the factual sufficiency of his plea is unpreserved for appellate review (see, People v Pellegrino, 60 NY2d 636). We reject any contention that preservation is not required, as there is nothing in the defendant’s allocution which would cast significant doubt on his guilt or otherwise call into question the voluntariness of his plea. In addition, the defendant’s factual recitation did not negate any essential element of the crimes to which he pleaded guilty (see, People v Lopez, 71 NY2d 662). Bracken, P. J., Friedmann, Florio, H. Miller and Townes, JJ., concur.